IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 221 MAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SEBASTIAN ENRIQUE OLMEDA,                :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.